 

EXHIBIT 10.30

[UNUM LOGO]

Unum®

Protecting everything

you work for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specimen Policy

 

Income Series

 

Individual Income Protection Insurance

Form 600 & 601

 

[GRAPHIC]



--------------------------------------------------------------------------------

 

Unum’s uniquely packaged Income Series policy is designed to help you meet the
lifelong income protection and asset preservation needs of a wide range of
today’s customers. Three coverage packages – Income I, Income II (Select) and
Income III (Choice) – are available, as are a number of optional benefits that
allow customers to further customize their coverage to their needs and concerns.

 

The specimen contract in this booklet shows the general coverage provided by
Income Series policy form 600 (non-cancellable coverage). Annotations show where
the coverage changes for customers who choose policy form 601 (guaranteed
renewable coverage).

 

Income I serves as core coverage under the Income Series policy, and many of the
annotations in that section apply also to Income II and Income III packages. See
the appropriate tabbed section for Income II and Income III for detailed
information on how each of these differs from the core coverage provided by
Income I.

 

Income Series policies and provisions may vary by state, as may the exclusions
and limitations of the general coverage shown in this booklet. See the actual
policy or your Unum marketing consultant for exact provisions and details of
availability.



--------------------------------------------------------------------------------

 

[Graphic: Income I Package]

Income I Package

 

 

 

 

 

 

 

1



--------------------------------------------------------------------------------

 

        

Income I Package

The income Series’ strong core package of coverage is designed for a wide
variety of professionals, managers and executives

      

[LOGO]

 

Provident Life and Accident Insurance Company

1 Fountain Square

Chattanooga, TN 37402

 

(John Doe), the Insured

 

Policy Number (123456789)

 

Disability Income Policy

Choice of non-cancellable or guaranteed renewable coverage

 

“Non-cancellable” means the coverage cannot be changed and premiums are
guaranteed for the life of the policy, unless you change the coverage yourself
and as long as premiums are paid on time. If you choose guaranteed renewable
coverage (policy 601), this section will reflect that terminology and note the
fact that premiums can be changed, but only for an entire class of customers.

 

For policies that are part of a multi-life (employer-sponsored) plan, coverage
is available for ages in excess of 65.

 

—>

  

NON-CANCELLABLE AND GUARANTEED RENEWABLE TO AGE 65, NO CHANGE IN PREMIUM RATES.
As long as the premium is paid on time, We cannot change Your Policy or its
premium rate until Your 65th birthday.

You can renew your policy after age 65, as long as you continue to work full
time.

 

—>

  

RENEWAL OPTION AFTER YOU REACH AGE 65. SUBJECT TO CHANGE IN PREMIUM RATES. You
may continue Your Policy for a Total Disability benefit with a limited benefit
period while You are actively and regularly employed a minimum of 30 hours per
week. There is no age limit. This option is explained in Part 4.

Satisfaction guaranteed or full premium refund within 10 days of receipt.

 

—>

  

Your Right To Cancel. If You are not satisfied with Your Policy, You may cancel
it. Return the Policy to Us or Your authorized representative through whom it
was purchased by midnight of the tenth day after the date You receive it. If You
return the Policy by mail, it must be properly addressed, postage prepaid, and
postmarked no later than midnight of that tenth day. Our mailing address is 1
Fountain Square, Chattanooga, TN 37402. Within ten days after We receive the
Policy, We will refund any premium You have paid. The Policy will be considered
to have never been issued.

        

Read Your Policy Carefully. It is a legal contract between You and Us.

 

Signed for by Provident Life and Accident Insurance Company

 

[SIGNATURE]

 

[SIGNATURE]

Vice President, Corporate Secretary

and Assistant General Counsel

 

600

 

Chairman, President and

Chief Executive Officer

 

2



--------------------------------------------------------------------------------

 

 

[Graphic: Income I Package]

TABLE OF CONTENTS

 

   

Renewal Provisions

        

Policy Schedule

        

Part — 1 Definitions

        

Part — 2 Exclusions

        

Part — 3 Premium and Reinstatement

        

Part — 4 Renewal Option After Age 65

        

Part — 5 Claims

        

Part — 6 The Contract

        

Part — 7 Benefits

        

Part — 8 Recurrent and Concurrent Disability

        

A copy of Your application, added benefits You have purchased, and any added
provisions are attached at the back of the Policy.

        

600

    

 

 

 

3



--------------------------------------------------------------------------------

 

        

POLICY SCHEDULE

        

Insured/Owner – John Doe

       

Policy Number – 123456789

        

Effective Date – January 1, 2000

       

First Renewal Date – January 1, 2001

                  

Renewal Term – One Month

        

Summary of Premium

        

Annual Premium for Disability Benefits

Annual Premium for Additional Benefits

Total Annual Premium

 

Your Monthly Premium

       

$   XX.XX

$   XX.XX

$XXX.XX

 

$XXX.XX

Four ways to pay premiums

 

This specimen shows monthly payment. Other standard payment mode choices are
Annual, Semi-Annual and Quarterly. For policies that are part of a multi-life
plan, additional payment modes may be available for payroll deduction in order
to match the employer’s pay schedule.

 

 

—>

  

Other Premium Paying Methods:

$XXX.XX Annually

$XXX.XX Semi-Annually

$XXX.XX Quarterly

                  

Table of Total Disability Benefits

        

Elimination Period

  

Maximum Benefit Period For Total Disability

  

Total Disability Monthly Amount

        

 

  90 Days

  

To Age 65

  

$3,000

Additional Monthly Indemnity adds more flexibility

 

—>

  

180 Days

  

To Age 65

  

$l,000

This specimen shows a two-part benefit. The $1,000 amount has been set up as
Additional Monthly Indemnity (AMI) with a different Elimination Period. See page
44 for details.

 

This is how long benefits will be paid during Total Disability.

      

The Maximum Benefit Periods for Total Disability may change due to Your age at
Total Disability. Please see the Maximum Benefit Periods for Total Disability
section of the Policy Schedule.

Extended Mental Disorder benefits available in most employer plans

 

The employer may opt to extend 24-month Mental Disorder provision to the
duration of the individual’s Benefit Period (2 years, 3 years, 5 years, to age
65 or to age 67, for example), except in CA and FL.

 

—>




  

Maximum Benefit Period for Mental Disorders – 24 Months over the life of Your
Policy

 

Benefits payable beyond the Maximum Benefit Period for Mental Disorders for a
hospital confinement due to a Disability from Mental Disorders will in no event
exceed the Maximum Benefit Periods for Total Disability.




All three Income Series policies share this 24- month “own occupation”
provision. At the end of 24 months, Income I benefits depend on the ability to
perform “any occupation for which you are suited by education, training or
experience.” See pages 7 and 10 under Definitions for exact language.

 

—>




  

Your Occupation Period – 24 Months

 

                

Maximum Benefit Periods for
Total Disability

 

        

For Total Benefits payable To Age 65, if Total Disability begins:

        

Before Age 61

At Age 61, but before Age 62

At Age 62, but before Age 63

At Age 63, but before Age 64

At Age 64, but before Age 65

At or after Age 65, but before Age 75

At or after Age 75

       

To Age 65

48 Months

42 Months

36 Months

30 Months

24 Months

12 Months

        

600

                                                   

 

4



--------------------------------------------------------------------------------

 

         

Graphic: Income I Package

                                            

For Total Disability Benefits Payable for 5 Years, If Total Disability begins:

                                            

Before Age 61

                    

60 Months

         

At Age 61, but before Age 62

               

48 Months

         

At Age 62, but before Age 63

               

42 Months

         

At Age 63, but before Age 64

               

36 Months

         

At Age 64, but before Age 65

               

30 Months

         

At or after Age 65, but before Age 75

               

24 Months

         

At or after Age 75

                    

12 Months

                                  

Provides benefits for less-than-total (Residual) disability and includes a Work
Incentive Benefit (WIB) designed to help ease the customer back into the
workplace after a disability. Residual benefits are based on loss of income. See
page 18 for a description of how these are calculated. During the Income I Work
Incentive Benefit (WIB) period, an additional short-term benefit can replace up
to 100% of prior income, within the maximum benefit amount for the customer, as
shown in the Policy Schedule. (Note that the WIB period is different for Income
II and Income III coverage. See tabbed sections for details.)

  

—>

  

Residual Disability Benefits

       

Elimination

Period

  

Work Incentive Period

               

Maximum Benefit Period for Residual Disability

                                        

90 Days

  

3 Months

               

24 Months

                                                                                
                                                                              
                                                                                
                                                                              
                                            

Allows the customer to exchange income protection insurance for individual
long-term care (LTC) insurance between the ages of 60 and 70. The LTC benefit
period available to Income I customers is 3 years. See page 28 for details.
(Note that the LTC benefit period differs for Income II and Income III
packages.)

  

—>

  

Lifetime Continuation Option

                                

Elimination

Period

  

Benefit Amount for

Long Term

Care Policy

       

Lifetime Maximum Benefit Amount for Long Term

Care Policy

       

 

90 Days




  

 

$3,000 per month

       

 

$108,000

                                                                                
                                                      

Three years of automatic coverage increases available standard in the policy.
See page 29 for a complete description.

  

—>

  

Schedule of UPDATE Increases

                                   

Increase Date

  

Monthly Benefit Increase

       

Annual Premium Increase

       

 

January 1, 2000

  

$200

       

$XX

         

January 1, 2001

  

$200

       

$XX

         

January 1, 2002

  

$200

       

$XX

                                  

A selection of optional benefits can customize coverage more closely to the
customer’s needs and concerns. Complete descriptions can be found under the
Optional Benefits tab.

  

—>

  

Table of Additional Benefits

       

Description

               

Annual Premium

Prior to Age 65  

                                        

Cost of Living Adjustment Option

               

$XX.XX        

       

Rider Effective Date:

 

January 1, 2000

                                       

Catastrophic Disability Benefit:

               

$XX.XX        

         

Rider Effective Date:

 

January 1, 2000

         

Catastrophic Disability Elimination Period:

 

90 Days

         

Catastrophic Disability Benefit Amount:

 

$2,500 per month

                                       

Future Income Option

               

$XX.XX        

         

Rider Effective Date:

 

January 1, 2000

         

FIO Expiration Date:

 

January 1, 2014

         

Unit of Increase:

 

$1,000

         

Maximum Number of Increase Units:

 

6

                         

600

   

 

 

5



--------------------------------------------------------------------------------

 

 

                                                                               
      Social Insurance Substitute (SIS) Benefit

       

$XX.XX                

                                                                               
          Rider Effective Date

  

January 1, 2000

    

                                                                               
          Maximum SIS Benefit:

  

$1,000 per month

    

                                                                               
          SIS Elimination Period:

  

90 Days

    

                                                                               
          SIS Benefit Period:

  

To Age 65

    

                                                                               
          SIS Expiration Date:

  

Your Age 65

                            

                                                                               
        Lifetime Continuation Option Increase (LCOI)

       

$XX.XX                

                                                                               
          Rider Effective Date:

  

January 1, 2000

    

                                                                               
          LCOI Amount:

  

$4,000

    

                                                                               
          LCOI Expiration Date:

  

Your Age 70

    

                600

                                 

 

6



--------------------------------------------------------------------------------

 

 

         

[Graphic: Income I Package]

         

INTRODUCTION

         

This Policy is a legal contract between You and Us. It is issued in
consideration of the payment, in advance, of the premium and of Your statements
and representations in the application(s). A copy of the application(s) is
attached and is part of Your Policy. Omissions and misstatements in the
application(s) could cause an otherwise valid claim to be denied or Your Policy
to be rescinded.

 

We agree to pay benefits subject to all of the provisions contained in Your
Policy. You agree to do all that would be reasonably expected to mitigate any
loss. Loss must begin while Your Policy is in force.

These terms are used throughout the policy.

  

—>




  

PART 1 – DEFINITIONS

 

THE FOLLOWING WORDS HAVE SPECIAL MEANINGS. THEY ARE IMPORTANT IN DESCRIBING YOUR
RIGHTS AND OUR RIGHTS UNDER THE POLICY. REFER BACK TO THESE MEANINGS AS YOU READ
YOUR POLICY.

This “any occupation” provision applies to Income I after the 24-month “own
occupation” period. (Note that different and enhanced provisions apply to Income
II and Income III after 24 months of “own occupation” benefits.)

  

—>
















  

Any Occupation means Any Occupation for which You are reasonably fitted based on
education, training or experience.

 

Concurrent Disability means a Disability that is caused by more than one Injury
and/or Sickness.

 

Contest means that We question the validity of coverage under Your Policy by
letter to You. This contest is effective on the date We mail the letter and
refund the premium to You.

 

CPI-U means the Consumer Price Index for all Urban Consumers. It is published by
the United States Department of Labor. If this index is discontinued or if the
method of computing is materially changed, We may choose another index. We will
choose an index that, in Our opinion, would most accurately reflect the rate of
change in the cost of living in the United States. CPI-U will then mean the
index We choose.

 

CPI-U Change means the result of a computation We will make as of each Review
Date. We will divide the CPI-U for the most recent Index Month by the CPI-U for
the Index Month prior to the most recent Index Month.

 

CPI-U Factor means the result of the CPI-U Change as of the current Review Date
multiplied by the CPI-U Change for each prior Review Date occurring since the
Disability began. The CPI-U Factor as of the first Review Date will equal the
CPI-U Change as of that Review Date. The CPI-U Factor is determined as of each
Review Date while Disability continues.

 

Disability or Disabled means that You are Totally Disabled or Residually
Disabled. Disability must start while this Policy is in force. A Disability
begins with an Elimination Period and has a maximum benefit period applied to
it.

 

Effective Date means the date that the Policy becomes effective. It is shown in
the Policy Schedule.

                                 

600

           

 

7



--------------------------------------------------------------------------------

 

Available choices include 60, 90, 180 and 365 days. (30-day period also
available with 2-, 3-, 5-year Benefit Period. A 730-day choice is also available
for AMI and SIS benefit amounts if these are purchased. See page 44 for the
language that applies to AMI.

 

—>


































  

Elimination Period means the number of days that must elapse in a Disability
before benefits become payable. The number of days is shown in the Policy
Schedule. These days need not be consecutive; they can be accumulated during a
Disability to satisfy an Elimination Period. Benefits are not payable, nor do
they accrue, during an Elimination Period.

 

Hospital means an institution legally operating as a facility that:

 

1.  is mainly engaged in providing in-patient medical care for diagnosis and
treatment of Injury or Sickness, and routinely makes a charge for such care;

 

2.  is supervised by a staff of Physicians on the premises: and

 

3.  provides on the premises 24 hour nursing services by registered graduate
nurses.

 

In no event will Hospital include any institution:

 

1.  which is run mainly as a rest, nursing or convalescent home;

 

2.  in which any part is mainly for the care of the aged; or

 

3.  which is engaged in the schooling of its patients.

 

Index Month means the calendar month four months prior to the calendar month in
which a Review Date occurs. The first Index Month for any Disability will be the
calendar month four months prior to the month that Your Disability began.

 

Injury or Injuries means accidental bodily injury that occurs after the
Effective Date and while Your Policy is in force.

 

Insured is named in the Policy Schedule and is the owner of this Policy.

 

Loss of Earnings for any month means Your Prior Earnings minus Your Monthly
Earnings in the month for which a benefit is claimed. This difference will be
considered a Loss of Earnings to the extent it is due to the Injury or Sickness
that caused the Disability. The Loss of Earnings must be at least 20% of Prior
Earnings.

 

Maximum Benefit Period for Mental Disorders is the longest period of time for
which We will pay benefits for loss contributed to or caused by Mental
Disorders. It is shown in the Policy Schedule.

 

Maximum Benefit Period for Residual Disability is the longest period of time for
which We will pay benefits during a Residual Disability. It is shown in the
Policy Schedule.

 

Maximum Benefit Period for Total Disability is the longest period of time for
which We will pay benefits during a Total Disability. It is shown in the Policy
Schedule.

 

Mental Disorders means any disorder (except dementia resulting from stroke,
trauma, infections or degenerative diseases such as Alzheimer’s disease)
classified in the Diagnostic and Statistical Manual of Mental Disorders (DSM),
published by the American Psychiatric Association, most current as of the start
of a Disability. Such disorders include, but are not limited to psychotic,
emotional or behavioral disorders, or disorders relatable to stress or to
substance abuse or dependency. If the DSM is discontinued or replaced, these
disorders will be those classified in the diagnostic manual then in use by the
American Psychiatric Association as of the start of a Disability.

                              

600

 

8



--------------------------------------------------------------------------------

 

         

[Graphic: Income I Package]

         

Monthly Earnings means Your salary, wages, commissions, bonuses, fees and income
earned for services performed. If You own any portion of a business or
profession, it means:

 

1.  Your share of income earned by that business or profession;

2.  less Your share of business expenses that are deductible for Federal income
tax purposes;

3.  plus Your salary and any contributions to a pension or profit sharing plan
made on Your behalf.

 

Monthly Earnings does not include:

 

1.  income from deferred compensation plans, disability income policies or
retirement plans; or

2.  income not derived from Your vocational activities.

 

We will allow either the cash or accrual accounting method, but during a
Disability, the same method must be used when determining Loss of Earnings.

 

Physician means a person who is licensed by law, and is acting within the scope
of the license, to treat Injuries or Sickness that results in a Disability. A
Physician cannot be You or anyone related to You by blood or marriage, a
business or professional partner, or any person who has a financial affiliation
or business interest with You. A Physician must be a licensed psychiatrist or a
licensed doctoral level psychologist if a Disability is due to a Mental Disorder
that is classified in the Diagnostic and Statistical Manual of Mental Disorders
(DSM), or its successor, published by the American Psychiatric Association as of
the beginning of a Disability.

 

Physician’s Care means the regular and personal care of a Physician as
frequently as is medically required according to standard medical practice, and
which, under prevailing medical standards, is appropriate for the condition
causing the Disability.

 

Policy means the legal contract between You and Us. The policy, any

application(s), the Policy Schedule(s) and any attached papers that We call
riders, amendments, or endorsements make up the entire contract between You and
Us.

Note that this provision does not apply for guaranteed-standard-issue multi-life
plans. In such cases, eligible employees qualify for coverage if they have been
at work full-time for the 60 days prior to applying for insurance. (60-day
period may be extended in some multi-life offers.)

  

—>










  

Pre-existing Conditions means a sickness or physical condition for which prior
to the Effective Date:

 

1.  symptoms existed that would cause an ordinarily prudent person to seek
advice or treatment from a Physician; or

2.  advice or treatment was recommended by or received from a Physician.

 

Prior Earnings means the greater of Your Monthly Earnings:

 

1.  for the 12 months just prior to the Disability for which claim is made; or

2.  for the fiscal year with the higher earnings of the last two fiscal years
prior to the Disability for which claim is made.

 

Starting as of the first Review Date, We will make an inflation adjustment to
Your Prior Earnings. We will multiply Your Prior earnings by the CPI-U Factor.
The result will be used until the next Review Date to compute Residual
Disability Benefit amounts payable. The inflation adjustment increase will be at
least 2% of Your Prior Earnings amount. In no event will the inflation
adjustment increase be more than 10% of Your Prior Earnings amount.

                                 

600

 

9



--------------------------------------------------------------------------------

 

        

Recurrent Disability means a Disability that occurs within six months after the
end of a previous Disability that is due to the same or related causes.

        

Residual Disability or Residually Disabled means that You are not Totally
Disabled, but due to Injury or Sickness:

        

1.  You are unable to perform one or more of the material and substantial duties
of Your Occupation; or You are unable to perform them for as long as normally
required to perform them; and

        

2.  You are receiving Physician’s Care. We will waive this requirement if We
receive written proof acceptable to Us that further care would be of no benefit
to You.

        

After the end of the Elimination Period, Residual Disability or Residually
Disabled also means:

        

3.  You incur a Loss of Earnings while You are engaged in Your Occupation or Any
Occupation.

        

Review Date means each anniversary of the start of a Disability.

        

Rider Effective Date means the date that the Rider becomes effective. It is
shown in the Policy Schedule.

        

Sickness means sickness or disease that first manifests itself after the
Effective Date and while Your Policy is in force. It includes Disability from
surgery performed to improve Your appearance or prevent disfigurement or to
transplant part of Your body to someone else.

        

Total Disability or Totally Disabled means that because of Injuries or Sickness:

        

1.  You are unable to perform the material and substantial duties of Your
Occupation; and

        

2.  You are not engaged in any other occupation; and

Although this provision for Physician’s Care applies to qualification for all
benefits payable under the Income Series, it will be waived if Unum receives
acceptable proof that such care would be of no further benefit.

 

—>






  

3.  You are receiving Physician’s Care. We will waive this requirement if We
receive written proof acceptable to Us that further Physician’s Care would be of
no benefit to You.

 

After the end of the Your Occupation Period, then Total Disability also means:

 

4.  You are unable to perform the material and substantial duties of Any
Occupation.

        

Total Disability Monthly Amount is shown in the Policy Schedule.

        

We, Our, and Us refer to The Provident Life and Accident Insurance Company and
its affiliates.

        

Work Incentive Period for Residual Disability is shown in the Policy Schedule.

        

You, Your and Yourself refer to the Insured named in the Policy Schedule.

        

Your Occupation means the occupation or occupations, as performed in the
national economy, rather than as performed for a specific employer or in a
specific location, in which You are regularly engaged at the time You become
Disabled.

                              

600

 

10



--------------------------------------------------------------------------------

 

        

[Graphic: Income I Package]

This section describes situations in which policy benefits are not available.

 

—>




  

PART 2 – EXCLUSIONS

 

Exclusions

We will not pay benefits for a Disability contributed to or caused by:

        

1.  war or act of war, whether declared or undeclared; or

2.  the suspension, revocation or surrender of Your professional license to
practice in Your Occupation; or

Note that this exclusion does not apply to qualified multi-life plan coverage.
In such cases, pregnancy is covered as any other sickness.

 

—>








  

3.  normal pregnancy or childbirth during the first 90 days of Disability (We
will pay benefits for loss caused by complications of pregnancy. Complications
are physical conditions that physicians consider distinct from pregnancy even
though caused or worsened by pregnancy. Examples of conditions that are not
complications include false labor and morning sickness.)

4.  Your commission or attempt to commit a crime, or Your being engaged in an
illegal occupation; or

5.  intentionally self inflicted injuries; or

6.  any loss We have excluded by name or specific description (any such
exclusion will appear in the Policy Schedule).

 

We will not pay benefits for any period You are incarcerated during a
Disability.

 

We will not pay benefits for more than 12 months while You reside outside the
United States or Canada. You will be considered to reside outside these
countries when You have been outside the United States or Canada for a total
period of 6 months or more during any 12 consecutive months during a Disability.

 

Note that this limitation may not apply to guaranteed-standard-issue or
guaranteed-to-issue coverage in plans sponsored by employers.

 

—>

  

Pre-existing Conditions Limitation

We will not pay benefits for a Disability caused by a Pre-existing Condition
that was not disclosed, or that was misrepresented, in answer to a question in
the application for this Policy.

                              

600

 

11



--------------------------------------------------------------------------------

 

        

PART 3 – PREMIUM AND REINSTATEMENT

        

Payment of Premium

The first term of this Policy starts on the Effective Date shown in the Policy
Schedule. It ends on the First Renewal Date. Later terms are periods for which
You pay renewal

For Guaranteed Renewable coverage:

If the coverage is guaranteed

renewable (policy 601) instead of non-cancellable (policy 600), there will be a
paragraph here in the policy stating: “Our renewal premium will be based on Our
rates then in effect for Your rating group. We can change the premium rate but
only if We change the rate for everyone who has this policy form in Your rating
group in Your state.”

 

—>




  

premiums. All terms will begin and end at 12:01 A.M., Standard Time at Your
home. You continue the Policy in force from term to term by paying premiums when
due. The renewal premium for each term is due on the day the preceding term
ends, subject to the grace period.

 

Premiums may be paid annually or semi-annually. If Our rules permit it, You can
pay the premiums quarterly or monthly. We will allow You to change this by
written request. But, We will not allow a change while You are Disabled.

The customer has up to 31 days after each premium due date to pay each premium,
during which time the policy remains in force.

 

—>














  

Grace Period

After the first premium has been paid, a grace period of 31 days is allowed for
late payment of premium. Your Policy will remain in force during the grace
period.

 

If the premium is not paid when it is due or within the grace period, the Policy
will lapse.

 

Reinstatement

If a renewal premium is not paid before the grace period ends, the Policy will
lapse. You may apply to reinstate this Policy within six months from the date of
the Policy lapse by: 1) completing an application for reinstatement and 2)
paying the full amount of overdue premium. You will be given a conditional
receipt for the premium tendered. If Your application is approved, the Policy
will be reinstated as of the approval date. If We fail to act on Your
application (by approving or disapproving it) within 45 days from the date of
the conditional receipt, the Policy will be reinstated on that 45th day.

 

If We or one of Our authorized representatives accept the overdue premiums
without requiring an application for reinstatement, the Policy will be
reinstated.

 

The reinstated Policy will cover only loss that results from Injuries that occur
after the date of reinstatement or Sickness that is first manifested more than
10 days after that date. In all other respects, Your rights and Ours will remain
the same, subject to any provisions noted on or attached to the reinstated
Policy.

 

Premium Refund

We will make pro-rata refunds of premium:

 

1.  in the event of Your death (such refunds will be made to Your estate for any
premium paid for a period beyond the date of Your death.);

2.  if the Policy terminates because You stop working (except because of Injury
or Sickness) when this Policy has been continued after Your 65th birthday, or if
later, after it has been in force for five years;

3.  if You suspend Your Policy in accordance with the Suspension During Military
Service provision: or

4.  in accordance with the Waiver of Premium provision.

                              

600

 

12



--------------------------------------------------------------------------------

        

[Graphic: Income I Package]

        

Suspension During Military Service

If You enter full time, active duty in the military (land, sea, or air ) service
of any nation or international authority. You may suspend this Policy. However,
You may not suspend the Policy during active military training lasting three
months or less. The Policy will not be in force while it is suspended, and You
will not have to pay any premiums. When We receive Your written request to
suspend the Policy, We will refund the pro-rata portion of any premium paid for
a period beyond the date We receive Your request.

 

If Your full time active duty in military service ends before Your 65th
birthday, You may place this Policy back in force without evidence of
insurability . Your coverage will start again when:

 

1.  We receive Your written request to place the Policy back in force; and

2.  You have paid the pro-rata premium for coverage until the next premium due
date.

 

We must receive Your request and premium payment within 90 days after the date
Your active duty service in the military ends. Premiums will be at the same rate
they would have been had Your Policy remained in force. The Policy will not
cover any loss due to Injuries that occur or Sickness that is first manifested
while the Policy is suspended. In all other respects. You and We will have the
same rights under the Policy as before it was suspended.

No premium due while the customer is disabled and receiving benefits.

 

—>








  

Waiver of Premium

After 90 days of Disability resulting from Injuries or Sickness not excluded
from coverage, We will:

 

1.  refund any premiums for this Policy that were due and paid while You were
Disabled; and

2.  waive the payment of premiums that thereafter become due for as long as the
Disability continues, but not beyond the maximum benefit period.

 

After the Disability ends, or after the maximum benefit period ends, whichever
comes first, to keep this Policy in force You must resume the payment of
premiums by paying the pro-rata premium until the next premium due date.
Thereafter premiums will be due and payable as provided in the Policy.

 

For premiums to be waived, You must provide Us with satisfactory proof of
Disability.

                              

600

 

13



--------------------------------------------------------------------------------

 

        

PART 4 – RENEWAL OPTION IF EMPLOYED

BENEFITS FOR TOTAL DISABILITY – LIMITED BENEFIT PERIOD

        

Renewal Option

        

After Your 65th birthday You may continue Your Policy while:

        

1.  You remain actively and regularly employed for at least 30 hours per week;
and

        

2.  The premium is paid on time.

        

We can require proof after Your 65th birthday that You have continued to be
actively and regularly employed for at least 30 hours per week.

        

The Policy must be in force when You elect this option.

        

The only benefits that will continue under this option are Benefits for Total
Disability. All other benefits and options in force on Your 65th birthday will
end on that date, unless otherwise stated in Your Policy.

        

Maximum Benefit Period for Total Disability

        

If You elect this option, We will pay the Total Disability Monthly Amount
subject to the same provisions, exceptions and limitations in the Policy.

        

For Total Disability starting:

After age 65 and until age 75, benefits are payable for up to 24 months. After
age 75, benefits are payable for up to 12 months.

 

—>

  

1.  After Your 65th birthday, but before Your 75th birthday, the Maximum Benefit
Period for Total Disability will be 24 months or the period shown in the Policy
Schedule if less; and

2.  After Your 75th birthday, the Maximum Benefit Period for Total Disability
will be 12 months.

        

Premiums after Age 65

        

The premium will be the rate then in effect for Your rating group. We can change
the premium rate but only if We change the rate for everyone who has this policy
form in Your rating group in Your state.

        

Any premium paid after Your 65th birthday for a period not covered by Your
Policy under this option will be returned to You.

                   

600

 

 

 

14



--------------------------------------------------------------------------------

 

        

[Graphic: Income I Package]

This section describes how to submit a claim for disability and how benefits are
paid.

 

—>


















  

PART 5 – CLAIMS

 

Time of Loss

All losses must occur while Your Policy is in force.

 

Written Notice of Claim

Written notice of claim must be given to Us within 30 days after Your Disability
begins. If this cannot be done, then notice must be given as soon as reasonably
possible.

 

Claim Forms

After We receive the written notice of claim, We will send You Our proof of loss
forms within 15 days. If We do not, You will meet the written proof of loss
requirements if You send Us, within the time set forth below, a written
statement of the nature and extent of Your loss.

 

Written Proof of Loss

Written proof of loss must be sent to Us within 90 days after the end of each
period for which You are claiming benefits. If that is not reasonably possible,
Your claim will not be reduced or denied for that reason if such proof is filed
as soon as is reasonably possible. However, unless You are legally
incapacitated, written proof must be given one year after the date it was
required.

 

We can require any proof that We consider necessary to consider your claim. This
may include medical information, personal and business tax returns filed with
the Internal Revenue Service, financial statements, accountant’s statements or
other proof acceptable to Us. Also, We or an independent accountant retained by
Us shall have the right to examine the financial records of the business and of
the Insured as often as We may reasonably require.

 

Examinations

At Our expense, We can require that You undergo a medical examination,
functional capacity examination and/or psychiatric examination, including any
related tests as are reasonably necessary to the performance of the examination
by a Physician or specialist appropriate for the condition at such time and
place and as frequently as We may reasonably require. We reserve the right to
select the examiner. We will pay for the examination, including the costs
associated with Your travel to the examination, if the examination cannot be
conducted locally.

 

You must meet with Our representative for a personal interview or review of
records at such time and as frequently as We reasonably require.

 

Responsibility to Obtain Appropriate Medical Care

You have the responsibility to obtain all reasonably appropriate medical care
and treatment using all generally accepted medical procedures for the condition
upon which the claim for benefits under the Policy is based. This medical care
must be medically reasonable for such conditions to an ordinarily prudent
person.

                              

600

 

 

 

 

 

 

15



--------------------------------------------------------------------------------

 

        

Time of Payment of Claims

After We receive satisfactory written proof of loss, We will pay monthly all
benefits We owe You at the end of each month of Disability. For periods less
than one month, We will pay  1/30th of the benefit for each day of Disability.
The balance of any unpaid benefits will be paid promptly at the end of the
claim.

 

Payment of Claims

All benefits will be paid to You. Benefits terminate upon Your death. If any
benefit is payable but not yet paid upon Your death, then We will pay Your
estate. If You are not competent to give valid release, We can pay up to 1,000
dollars to one of Your relatives who We believe is entitled to it. If We do that
in good faith, We will not be liable to anyone for the amount We pay.

This provision applies to policies issued through a qualified multi-life plan.

 

—>










  

ERISA

Your rights under the Employee Retirement Income Security Act of 1974 (ERISA):
If the coverage of this Policy qualifies under an employee welfare benefit plan
established and maintained by the employer and governed by ERISA, We will be the
claims administrator and have full, final, binding and exclusive discretion to
determine benefits. The administrator’s claim decision will not be overturned
unless it is arbitrary and capricious or lacking any rational basis.

 

You have the right to appeal Our decision under the terms of this plan and under
ERISA. This appeal should be sent within 90 days of the receipt of Our denial.
It should be sent to:

 

Provident Life and Accident Insurance Company

Customer Care Center

1 Fountain Square

Chattanooga, TN 37402

 

Your appeal should include any additional important information not initially
submitted or available. You should submit copies of all appropriate documents
and the reason why You believe different action should be taken under the terms
of Your Policy.

 

The Customer Care Center will make a final determination on Your request for
appeal within 60 days from the receipt of Your appeal. If We do not receive any
additional information from You within the 90 day period, We will consider Our
original denial to be Our final determination on this matter.

                              

600

 

16



--------------------------------------------------------------------------------

 

        

[Graphic: Income I Package]

        

PART 6 – THE CONTRACT

 

Entire Contract; Changes

This Policy (with the application and attached papers) is the entire contract
between You and Us. No change in this Policy will be effective until approved by
a Company officer. This approval must be noted on or attached to this Policy. No
agent may change this Policy or waive any of its provisions.

 

These provisions may be waived for guaranteed-standard-issue coverage provided
in a multi-life plan sponsored by an employer.

 

—>












  

Time Limit On Certain Defenses

Misstatements in the Application

After two years from the Effective Date of this Policy, no misstatements or
omissions, except fraudulent misstatements or omissions, made by You in the
application for this Policy will be used to void or Contest the Policy or to
deny a claim for loss incurred or Disability that starts after the end of such
two year period.

 

Limitation on Pre-existing Conditions

No claim for loss incurred or Disability that starts after two years from the
Effective Date of this Policy will be reduced or denied on the ground that a
sickness or physical condition not excluded by name or specific description had
existed before the Effective Date of this Policy.

 

Conformity With State Statutes

Any provisions in this Policy which, on its Effective Date, conflict with the
laws of the state in which You reside on that date is amended to meet the
minimum requirement of such laws.

 

Legal Action

You cannot bring legal action within 60 days from the date written proof of loss
is given. You cannot bring it after 3 years from the date written proof of loss
is required.

 

Assignment

We will not be bound by an assignment of Your Policy for any claim unless We
receive a written assignment at Our home office before We pay the benefits
claimed. We will not be responsible for the validity of any assignment. An
absolute assignment is a change of policy owner to the assignee. A collateral
assignment is not a change of the policy owner; in this case benefits will be
paid jointly to the policy owner and the assignee.

 

Misstatement of Age

If Your age has been misstated, the benefits under the Policy will be those that
the premium You paid would have purchased at Your correct age.

                              

600

 

17



--------------------------------------------------------------------------------

 

        

PART 7 – BENEFITS

        

Benefits for Total Disability

If You are Totally Disabled, We will pay benefits as follows:

 

1.  Benefits start to accrue on the day of Total Disability following the
Elimination Period.

2.  The Total Disability Monthly Amount will be paid for as long as Total
Disability continues, but not beyond the Maximum Benefit Period for Total
Disability.

 

Benefits for Disability Resulting from a Mental Disorder

If Your Disability is contributed to or caused by a Mental Disorder, We will pay
benefits according to the provisions of this Policy, except as limited by the
Maximum Benefit Period for Mental Disorders.

        

If, at the end of the Maximum Benefit Period for Mental Disorders, You are
continuously confined, due to a Disability from Mental Disorders, in a Hospital
under the care of a Physician, We will waive the Maximum Benefit Period for
Mental Disorders for the duration of Your hospital confinement for this
Disability.

Also covers less-than-total disability

 

Residual benefits are based on the level of income lost due to less-than-total
disability. Prior total disability is not required for Residual benefits.

 

—>






  

Benefits for Residual Disability

 

If You are Residually Disabled, We will pay benefits as follows:

 

1.  Benefits start to accrue on the day of Residual Disability following the
Elimination Period or after Your Total Disability ends, if later.

2.  The Residual Disability Monthly Amount will be determined each month using
the following formulas:

Higher benefits apply during an initial return-to-work period after total
disability

 

Unum’s Work Incentive Benefit (WIB) provides an enhanced short-term benefit
payable during the initial return to work after disability. Subject to the
maximum benefit amount shown in the Policy Schedule, Income I’s WIB can replace
up to 100% of prior income for the first three months after the return to work.
(Note that the WIB period differs for Income II and Income III. See the
appropriate tab section for the WIB period that applies to each of these
packages.)

 

 

—>

  

During the Work Incentive Period, the following formula will be used:

      

Prior Earnings minus (-) Monthly Earnings

  

=

  

Residual Disability

Monthly Amounts

      

*Residual Disability Monthly Amount cannot exceed the Total Disability Monthly
Amount.

 

                                                                               
                                                                              
                       

This is the formula used to calculate Residual benefits after the initial WIB
period.

 

—>

  

After the Work Incentive Period, the following formula will be used:

        

Loss of Earnings

--------------------------------------------------------------------------------

Prior Earnings

  

X

  

Total Disability

Monthly Amount

  

=

  

Residual Disability

Monthly Amount

        

If the Loss of Earnings equals 75% or greater of Prior Earnings, We will deem
the loss to be 100% of Prior Earnings.

        

3.  The Residual Disability Monthly Amount will be paid for as long as Residual
Disability continues, but not beyond the Maximum Benefit Period for Residual
Disability.

        

Residual Disability benefits will not be paid for any days for which Total
Disability benefits are paid.

                                                                      

600

                   

 

18



--------------------------------------------------------------------------------

 

        

[Graphic: Income I Package]

Unum’s expert Rehabilitation Services aim at helping disabled customers return
to self-sufficiency

The extensive Rehabilitation Services described in this section are included in
the policy, as long as the customer and Unum agree mutually in writing on a
program aimed at facilitating the return to work. Benefits will continue while
the customer participates in the rehabilitation program.

 

 

—>
















  

Rehabilitation Benefit

Rehabilitation will be voluntary on Your part and on Our part. If You and We
agree on a program of occupational rehabilitation in advance, We will pay for
the program as set forth in a written agreement. The goal of the program must be
to return You to work.

 

The extent of Our role will be determined by the written agreement. Generally,
We will pay the expenses of the program that are not already covered by some
other social or insurance program. Some of the services that might be provided
could include, but are not limited to:

 

1.      coordination of physical rehabilitation and medical services;

2.      financial and business planning;

3.      vocational evaluation and transferable skills analysis;

4.      career counseling and retraining;

5.      labor market surveys and job placement services; and

6.      evaluation of necessary worksite modifications and adaptive equipment.

 

We can periodically review the program and Your progress in it. We will continue
to pay for the program as long as We determine that it is helping You return to
work in Your Occupation during Your Occupation Period or Any Occupation
thereafter.

 

As long as You continue to qualify for Policy benefits, participation in the
program will not, of itself, be considered a recovery from Injury or Sickness,
and benefits will continue as provided in the Policy while You are actively
participating in the program.

 

PART 8 – RECURRENT DISABILITY AND CONCURRENT DISABILITY

 

Recurrent Disability

If after the end of a Disability You have a Recurrent Disability, it will be
considered to be a continuing Disability in order to determine the Elimination
Period and the maximum benefit period applied to it.

 

Concurrent Disability

We will pay benefits for a Concurrent Disability as if it was caused by only one
Injury or Sickness. We will not pay for more than one Disability benefit for the
same period, except in the event of a Catastrophic Disability. We will always
pay the larger benefit.

                   

600

          

 

 

 

 

19



--------------------------------------------------------------------------------

 

20



--------------------------------------------------------------------------------

 

[Graphic: Income II (Select) Package]

Income II (Select) Package

 

 

 

21



--------------------------------------------------------------------------------

 

        

Income II (Select) Package

          

This rider page will be added to policies for customers who choose the Income II
(Select) package of coverage. Income II includes an enhanced provision for total
disability benefits after the initial 24-month “own occupation” period common to
all three packages. Income II also enhances core coverage with:

 

• Longer-term Residual Benefits for less-than-total disability beyond the
24-month period provided by Income I, to the full duration of the Benefit Period
chosen by the customer (3 years, 5 years, to age 65 or to age 67)

• Introduction of 6-Month Recovery Benefits to provide financial support while a
formerly-disabled customer is rebuilding earnings

• Longer Work Incentive Benefit period, extending the 3-month Income I WIB to
six months

• Longer Lifetime Continuation benefit period, extending the 3-year LTC benefit
period available with Income I to six years with Income II

 

—>












  

SELECT RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Full-Time Work means working at least as many hours as You worked prior to
Disability. In no event will We consider Full-Time Work to mean more than 50
hours per week.

This “any occupation” provision applies to Income II benefits during disability
after the 24-month “own occupation” period. (Note that different provisions
apply for the Income I and Income III packages after 24 months.)

 

—>
















  

Any Occupation means Any Occupation for which You are reasonably fitted based on
education, training or experience that can be expected to generate at least 60%
of Prior Earnings within 12 months of returning to Full-Time Work.

 

Maximum Benefit Period for Recovery Benefits is the longest period of time for
which We will pay benefits during a Recovery. It is shown in the Policy
Schedule.

 

Recovery means that, following a Disability that continued at least until the
end of the Elimination Period:

 

1.  You incur a Loss of Earnings that is due to the prior Injury or Sickness
that caused the Disability; and

 

2.  You have returned to Full Time Work in Your Occupation.

 

BENEFITS

Benefits for Gainful Occupation

 

If, after the Your Occupation Period ends while You are Totally Disabled, You
are still unable to perform the material and substantial duties of Your
Occupation but You are able to perform the material and substantial duties of
Any Occupation, We will pay benefits as follows:

 

If You are not working in Any Occupation to the full extent permitted by the
restrictions and limitations resulting from Your Injuries or Sickness, We will
pay You a Gainful Occupation Benefit which will be determined each month using
the following formula:

       

Total Disability 

  

X

  

50%

  

=

  

Gainful Occupation

       

Monthly Benefit

                 

            Benefit

        

You must continue to receive Physician’s Care. We will waive this requirement if
We receive written proof acceptable to Us that further Physician’s Care would be
of no benefit to You.

                              

600-S

 

22



--------------------------------------------------------------------------------

 

        

[Graphic: Income II (Select) Package]

          

Recovery Benefit

 

Pays a proportional benefit for six months after the customer returns to work
full-time in his or her own occupation, while earnings are rebuilt

 

—>




















  

Benefits for Recovery

 

If You experience a Recovery, We will pay benefits as follows:

 

1.  Benefits start to accrue on the day after Your Disability ends.

 

2.  The Recovery Benefit will be determined each month using the following
formula:

 

Loss of Earnings    X    Total Disability    =    Recovery Benefit

  Prior Earnings            Monthly Amount

 

3.  The Recovery Benefit will be paid for as long as Your Recovery continues,
but not beyond the Maximum Benefit Period for Recovery Benefits.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

 

Chairman, President and Chief Executive Officer

 

                              

600-S

 

23



--------------------------------------------------------------------------------

 

24



--------------------------------------------------------------------------------

 

Income III (Choice) Package

 

 

 

 

 

           

[Graphic: Income III (Choice) Package]

 

 

25



--------------------------------------------------------------------------------

        

Income III (Choice) Package

This rider page will be added to policies for customers who select the Income
III (Choice) package of coverage. Income III includes a different provision for
total disability benefits than Income I and Income II after the initial 24-month
“own occupation” period common to all three packages, enhancing core coverage
with:

 

• Long-term Own-Occupation Benefits, for own-occupation coverage during the full
duration of the benefit period chosen by the customer (3 years, 5 years, to age
65 or to age 67)

 

• Longer-term Residual Benefits for less-than-total disability beyond the
24-month period provided by Income I, to the full duration of the benefit period
chosen by the customer (3 years, 5 years, to age 65 or to age 67)

 

• Recovery Benefits for 12 Months to provide financial support while the
formerly-disabled customer is rebuilding earnings

 

• Longer Work Incentive Benefit period, extending the WIB to twelve months

 

• Lifetime Continuation benefit period of six years

 

—>
































  

CHOICE RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Full Time Work means working at least as many hours as You worked prior to
Disability. In no event will We consider Full Time Work to mean more than 50
hours per week.

 

Maximum Benefit Period for Recovery Benefits is the longest period of time for
which We will pay benefits during a Recovery. It is shown in the Policy
Schedule.

 

Recovery means that, following a Disability that continued at least until the
end of the Elimination Period:

 

1.  You incur a Loss of Earnings that is due to the prior Injury or Sickness
that caused the Disability; and

 

2.  You have returned to Full Time Work in Your Occupation.

 

BENEFITS

 

Benefits for Recovery

 

If You experience a Recovery, We will pay benefits as follows:

 

1.  Benefits start to accrue on the day after Your Disability ends.

 

2.  The Recovery Benefit will be determined each month using the following
formula:

 

 

Loss of Earnings

 

x    Total Disability

 

=    Recovery Benefit

--------------------------------------------------------------------------------

Prior Earnings

 

      Monthly Amount

   

 

        

3.  The Recovery Benefit will be paid for as long as Your Recovery continues,
but not beyond the Maximum Benefit Period for Recovery Benefits.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

[SIGNATURE]

Chairman, President and Chief Executive Officer

 

 

 

600-C

 

26



--------------------------------------------------------------------------------

 

Optional Income Series Benefits

 

Some of the following options are included as standard choices that can be
exercised in any base Income Series policy. Others must be chosen as additions
to the policy at the initial application for base coverage.

 

Options that are standard in the policy include:

 

  •   Lifetime Continuation Option (page 28)

  •   Update Increases (page 29)

 

Options that can be added at the time of application include:

 

  •   Catastrophic Disability Benefit (page 30)

  •   Social Insurance Substitute (SIS) benefits (page 32)

  •   Cost of Living Adjustments (page 34)

  •   Future Increase Options (FIO) (page 37)

  •   LTD Insurability (page 40)

  •   Lifetime Continuation Option Increase (LCOI) (page 43)

  •   Additional Monthly Indemnity (AMI ) (page 44)

 

 

 

[Graphic: Optional Income Series Benefits]

 

27



--------------------------------------------------------------------------------

 

        

Lifetime Continuation Option

Lifetime Continuation Option standard in all packages

 

Automatically included in all Income Series policies where allowed by state
regulations, this benefit allows the exchange of earning-years income protection
insurance for long-term care (LTC) insurance when the need changes to asset
preservation. The LTC benefit period available with Income I coverage is 3
years. With Income II or Income III coverage, the LTC benefit period is 6 years.
Increases to the base LTC benefit are available if the Lifetime Continuation
Option Increase rider is added to the policy. See page 43 for information on
this increase rider.

 

—>


















  

LIFETIME CONTINUATION OPTION RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Benefit Amount for Long Term Care Policy is shown in the Policy Schedule. It is
the benefit amount We will issue to You under the Long Term Care Policy, subject
to Your timely payment of premiums for your Policy.

 

Lifetime Maximum Benefit Amount for Long Term Care Policy is shown in the Policy
Schedule. It is the total dollar amount of benefits that will be paid under the
Long Term Care Policy.

 

Long Term Care Policy means an individual long term care policy that is subject
to the following terms:

 

1.  It will be an individual long term care policy that We, or Our affiliates
offer at the time the exchange is made and will be issued with the Benefit
Amount for Long Term Care Policy and Lifetime Maximum Benefit Amount for Long
Term Care Policy;

Unum guarantees that the LTC policy will meet minimum standards for such
coverage that are in effect when the exchange is made.

 

—>

  

2.  It will meet or exceed all applicable federal and state minimum standards in
effect for such policies at the time the exchange is made;

Although the ability to exchange does not add to the premium for income
protection under the base policy, the premium for LTC coverage obtained through
the Lifetime Continuation provision will be the standard premium charged for
such LTC coverage at the time of the exchange

 

—>




  

3.  The premium for the Long Term Care Policy will be the premium We charge for
Your age and Long Term Care Benefit Amount at the time the exchange is made.

 

        

BENEFITS

 

LTC benefits are available through this exchange provision without evidence of
insurability at ages specified.










 

—>

 

 

 

 




















  

You may exchange Your Policy for a Long Term Care Policy without submitting
evidence of insurability:

 

1.  Between age 60 and age 70 if You are not Disabled;

2.  Between age 65 and age 70 if You are Disabled, but have received the maximum
benefits allowable under this Policy.

3.  On Your age 70. If You are Disabled and receiving benefits on this date, You
may defer the exchange until You have received the maximum benefit amount for
the Disability.

 

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

 

Chairman, President and Chief Executive Officer

 

 

600-LC

 

 

Availability varies by state for this option. Not available in WA and CT. See
your Unum marketing consultant for details that apply in your area.

                     

 

28



--------------------------------------------------------------------------------

 

         

Update Increases

Update options standard in all packages

 

Automatically included in all Income Series policies, this option allows three
years of coverage increases to help the customer’s benefit keep pace with
increases in income.

  

—>












  

UPDATE INCREASE BENEFIT RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

BENEFITS

 

This rider provides UPDATE Increases which will be automatically added to Your
Total Disability Monthly Amount shown in the Policy Schedule, without evidence
of insurability. This will be done on each UPDATE Increase Date.

If these increases are accepted, the customer will be responsible for the
applicable premium for the increased coverage.

  

—>




  

These increases are subject to the timely payment of the proper premium. These
premiums are based on Your age on the UPDATE Increase Date. They are listed in
the Schedule of UPDATE Increases shown in the Policy Schedule.

 

An UPDATE Increase will only apply to a Disability that starts after the UPDATE
Increase Date. It will not apply to a continuation of a prior Disability (see
the Recurrent Disability provision of this Policy). If the premium for the
Policy is being waived (see the Waiver of Premium Section) on the UPDATE
Increase Date, the premium for the increase will also be waived. When You resume
paying premiums for the Policy, You must also start paying premiums for the
UPDATE Increase.

Refusing an increase will not affect subsequent increase offers that apply.

  

—>






  

You may refuse an Increase by notifying Us in writing 30 days prior to the
UPDATE Increase Date. Your refusal of an increase will not affect the remaining
UPDATE Increases. If the renewal premium that includes the premium for the
increase is not paid in full the first time it is billed, We will consider the
increase for that date to be refused.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

Chairman, President and Chief Executive Officer

                                 

600-UPDATE

         

[Graphic: Optional Income Series Benefits]

 

29



--------------------------------------------------------------------------------

 

         

Catastrophic Disability Benefit

           

Catastrophic Disability Benefit can be added to all packages

 

Available with all Income Series policies, this option allows the customer to
purchase an additional monthly benefit that can replace up to 100% of prior
earnings for any one of three very serious types of disabilities that are likely
to increase living expenses:

 

•      ADL disability

•      Cognitive impairment

•      Presumptive disability

  

—>










  

CATASTROPHIC DISABILITY BENEFIT RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

         

DEFINITIONS

The Catastrophic Benefit is payable monthly for loss of the ability to perform
two of the six Activities of Daily Living (ADLs) described here, without standby
assistance. Loss of ADLs must be due to injury or sickness.

  

—>
























  

Activities of Daily Living (ADLs) are:

 

1.  Bathing – means washing Yourself by sponge bath; or in either a tub or
shower, including the task of getting into or out of the tub or shower.

 

2.  Dressing – means putting on and taking off all items of clothing and any
necessary braces, fasteners, or artificial limbs.

 

3.  Toileting – means getting to and from the toilet, getting on and off the
toilet, and performing associated personal hygiene.

 

4.  Transferring – means moving into or out of a bed, chair, or wheelchair.

 

5.  Continence – means the ability to maintain control of bowel or bladder
function; or when unable to maintain control of bowel or bladder function, the
ability to perform associated personal hygiene (including caring for catheter or
colostomy bag).

 

6.  Eating – means feeding Yourself by getting food into the body from a
receptacle (such as plate, cup or table) or by feeding tube or intravenously.

 

ADL Disabled means that, because of Injuries or Sickness, You are unable to
perform two or more Activities of Daily Living (ADLs) without Stand-by
Assistance.

 

Catastrophic Disability or Catastrophically Disabled means that, because of
Injuries or Sickness, You are:

 

1.  Cognitively Impaired and You are receiving Physician’s Care. We will waive
this requirement if We receive written proof acceptable to Us that further
Physician’s Care would be of no benefit to You; or

2.  ADL Disabled.

 

Catastrophic Disability Benefit Amount is shown in the Policy Schedule.

 

Catastrophic Disability Elimination Period is shown in the Policy Schedule.

                                 

600-CAT

           

 

30



--------------------------------------------------------------------------------

 

The Catastrophic Benefit is payable monthly for cognitive impairment as
described here.

  

—>




  

Cognitive Impairment or Cognitively Impaired means that, because of Injuries or
Sickness, You have suffered a deterioration or loss in Your intellectual
capacity which requires another person’s assistance or verbal cueing to protect
Yourself or others as measured by clinical evidence and standardized tests which
reliably measure Your impairment. Such loss in intellectual capacity must result
from Injury, Sickness, Alzheimer’s Disease or similar form of senility or
irreversible dementia.

 

Disability or Disabled, as defined in Your Policy, is amended to include
Catastrophically Disabled or Presumptively Disabled.

Unum will presume that the customer is disabled and the Catastrophic Benefit
will be payable monthly for loss of abilities as described here.

  

—>












  

Presumptive Disability or Presumptively Disabled means, that, because of
Injuries or Sickness, You suffer the total and permanent loss of:

 

1.  speech;

2.  hearing in both ears;

3.  sight in both eyes; or

4.  use of both arms, both legs, or one arm and one leg.

 

Stand-by Assistance means You require the presence of another human being to
ensure that all or part of an ADL may be completed safely. Stand-by Assistance
may also mean that in order to accomplish an ADL, You need verbal cueing.

 

BENEFITS

 

Benefits for Catastrophic Disability

 

If You are Catastrophically Disabled, We will pay benefits as follows:

The Catastrophic Benefit will be payable after the Elimination Period shown in
the Policy Schedule for ADL Disability or cognitive impairment.

  

—>






  

1.  Benefits start to accrue on the day of Catastrophic Disability following the
Catastrophic Disability Elimination Period.

2.  The Catastrophic Disability Monthly Amount will be paid for as long as Your
Catastrophic Disability continues, but not beyond the Maximum Benefit Period for
Total Disability.

 

Benefits for Presumptive Disability

 

If You are Presumptively Disabled, We will pay benefits as follows:

No Elimination Period will apply for Catastrophic Benefits applicable for
Presumptive Disability.

  

—>

  

1.  Benefits start to accrue on the day Your Presumptive Disability begins.

2.  The total Disability Monthly Amount and Catastrophic Disability Monthly
Amount will be paid for as long as Your Presumptive Disability continues, but
not beyond the Maximum Benefit Period for Total Disability.

Proof of Presumptive Disability is required, but there is no requirement for
further physician’s care and benefits are payable whether or not the customer is
able to earn an income.

  

—>








  

You must present satisfactory proof of Your Presumptive Disability loss, but
there is no requirement for the continued care of a Physician. We will presume
You to be Presumptively Disabled as long as such loss continues, whether or not
You are able to work or earn an income.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[Signature]

 

Chairman, President and Chief Executive Officer

                                 

600-CAT

         

[Graphic: Optional Income Series Benefits]

 

 

 

 

31



--------------------------------------------------------------------------------

 

         

Social Insurance Substitute (SIS)

Optional Social Insurance Substitute (SIS) Benefit

 

Coordinates Income Series benefits with social insurance benefits.

  

—>


















  

SOCIAL INSURANCE SUBSTITUTE (SIS) BENEFIT RIDER

 

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Maximum SIS Benefit is shown in the Policy Schedule.

 

SIS Benefit is an amount that will be in addition to the Total Disability
Monthly Amount. The amount of the SIS Benefit depends on the amount of Your
Social Insurance Benefits:

 

1.  If You receive no Social Insurance Benefits, the SIS Benefit is the Maximum
SIS Benefit.

Provides benefits when the customer is disabled and receiving no benefits from
Social Insurance programs. Provides for dollar-for-dollar offset of any Social
Insurance program benefits the customer receives. (Tiered offset instead of
dollar-for-dollar, in NJ and NY.)

  

—>






















  

2.  If You receive Social Insurance Benefits, the SIS Benefit is the Maximum SIS
Benefit minus the Social Insurance Benefits You receive.

3.  If You receive Social Insurance Benefits that are equal to or greater than
the Maximum SIS Benefit, the SIS Benefit is zero.

 

Any legislated automatic increases in Your Social Insurance Benefits during a
Disability will not be included in the computing of the SIS Benefit.

 

SIS Benefit Period is shown in the Policy Schedule.

 

SIS Elimination Period is shown in the Policy Schedule.

 

Social Insurance Benefits means payments:

 

1.  under the federal Social Security Act or any similar federal, state or local
government law ( Social Security benefits are paid for disability and retirement
as: a) a Primary Insurance Amount (PIA) to You; or b) a PIA to You and a Family
Benefit for Your dependents);

2.  under any Workers’ Compensation or Occupational Disease law or similar law;

3.  any state disability or temporary disability law; or

4.  under retirement and disability fund programs of any federal, state, county,
municipal or other governmental subdivision.

 

BENEFITS

 

If You are Disabled:

 

1.  The SIS Benefit will start to accrue on the day of Disability after the SIS
Elimination Period. It will be added to and paid with the Total Disability
Monthly Amount at the end of each month of Disability.

2.  The SIS Benefit will be added for as long as Disability continues, but not
beyond the end of the SIS Benefit Period.

 

 

600-SIS

 

 

 

32



--------------------------------------------------------------------------------

        

PROOF OF SOCIAL INSURANCE BENEFITS

        

To receive the SIS Benefit, You must give Us satisfactory proof of the status of
Your Social Insurance Benefits when and as often as We may reasonably require.
When a member of Your family may be entitled to Social Insurance Benefits
because of Your Disability, these same proof requirements apply.

 

The proof for any legislated benefits must include the correspondence You had
with the Social Insurance provider. The proof must show that:

 

1.  You have applied for Social Insurance Benefits to which You may be entitled;

2.  Your claim for these Social Insurance Benefits has been approved, denied or
is still pending; and

3.  if denied, You are following any appeals processes available to You. If You
are still denied Social Insurance Benefits after completing the appeals
process, We can require You to reapply for them as often as is reasonable.

 

The proof for any retirement and disability fund benefits provided to government
employees by any federal, state, county, municipal or other governmental
subdivision must include the correspondence You have with Your employer. The
proof must show that:

 

1.  You have applied for the disability benefits to which You may be entitled;
and

2.  Your claim for these benefits has been approved, denied or is still pending.

 

We cannot at any time require You to elect early (or reduced) retirement
benefits from Social Security or any other retirement plan for which You may be
eligible in order to receive the SIS Benefit.

        

ATTORNEY FEES REIMBURSEMENT

        

We will reimburse You for attorney fees You incur for services provided for a
hearing before an Administrative Law Judge, a review of the hearing by the
Appeals Council, or a civil action in the U.S. District court. The most We will
pay for attorney fees during a Disability is an amount equal to the Maximum SIS
Benefit. We will not reimburse You for attorney fees for services which were
provided before Your initial filing for Social Security benefits is denied, and
before You have requested and received a reconsideration of the denial.

The customer does not have to reimburse the company underwriting the coverage
for Social Insurance benefits received retroactively.

 

—>






  

If You receive a retroactive payment of Social Insurance Benefits, You will not
have to return any payments already made by Us.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

Chairman, President and Chief Executive Officer

                              

600-SIS

[Graphic: Optional Income Series Benefits]

 

33



--------------------------------------------------------------------------------

 

        

Cost of Living Adjustments (COLA)

Optional Cost of Living Adjustments (COLA)

 

Helps income replacement benefits keep pace with inflation during a disability
that has lasted at least 12 months

 

 

 

 

—>
















  

COST OF LIVING ADJUSTMENTS RIDER

(Applies to benefits payable after the 12th month of Disability)

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Adjusted Catastrophic Disability Benefit is the Catastrophic Disability Benefit
multiplied by the Benefit Factor for a Review Period. An Adjusted Catastrophic
Disability Benefit can not:

 

1.  exceed the Catastrophic Disability Benefit increased by a percentage factor
equal to the completed number of Review Periods multiplied by 7%; or

2.  be less than the amount of the Catastrophic Disability Benefit increased by
a percentage factor equal to the completed number of Review Periods multiplied
by 2%.

 

After one year of disability, monthly benefit amount(s) will be increased by 2%
to 7% each year while disability continues. The actual percentage of increase
will be made based on changes in the CPI-U each year.

 

—>






  

Adjusted Total Disability Monthly Amount is the Total Disability Monthly Amount
multiplied by the Benefit Factor for a Review Period. An Adjusted Total
Disability Monthly Amount can not:

 

1.  exceed the Total Disability Monthly Amount increased by a percentage factor
equal to the completed number of Review Periods multiplied by 7%; or

2.  be less than the amount of the Total Disability Monthly Amount increased by
a percentage factor equal to the completed number of Review Periods multiplied
by 2%.

 

Benefit Factor is determined by dividing the CPI-U for the latest Index Month by
the CPI-U for the first Index Month. We will compute it on each Review Date
during a Disability. It will apply to the Review Period that follows.

 

This section contains information about the CPI-U on which benefit increases are
based.

 




 

 

—>
















  

 

CPI-U means the Consumer Price Index for All Urban Consumers. It is published by
the United States Department of Labor. If the CPI-U is discontinued or if its
method of computation is changed, We may use another nationally published index.
We will choose an index which is similar in scope and purpose to the CPI-U. The
CPI-U will then mean the index which is chosen.

 

Index Month means the calendar month three months prior to a Review Date. But,
the first Index Month means the calendar month three months prior to the start
of a Disability. We will measure all changes in the CPI-U from the first Index
Month.

 

Review Date means each anniversary date of the start of Disability.

 

Review Period means a one year period ending on a Review Date.

 

Total Disability Monthly Amount is shown in the Policy Schedule. It can be
increased by a “Social Insurance Substitute (SIS) Benefit” if it is included in
Your policy and when it is applicable.

 

 

600-COLA

 

 

 

 

 

34



--------------------------------------------------------------------------------

 

BENEFITS

 

If Injuries or Sickness results in a Disability that lasts at least 12 months,
We will compute Cost of Living Adjustments on each Review Date. Monthly benefits
which thereafter accrue during that Disability will be adjusted as follows:

 

  1.   On each Review Date, We will compute the Benefit Factor and the Adjusted
Total Disability Monthly Amount for the Review Period that follows.

 

  2.   For any Total Disability Monthly Amount that accrues during a Review
Period, We will pay instead the Adjusted Total Disability Monthly Amount.

 

  3.   For any Catastrophic Disability Benefit (if included in Your Policy,)
that accrues during a Review Period, We will pay instead the Adjusted
Catastrophic Disability Benefit.

 

  4.   We will adjust any Residual Disability Monthly Amount, Gainful Occupation
Benefit or Recovery Benefit, if included in Your policy, which accrues during a
Review Period. To do this, We will use the Adjusted Total Disability Monthly
Amount in the formula to determine each benefit that is to be paid during that
Review Period. It will be used in the formula instead of the Total Disability
Monthly Amount.

 

  5.   Computations of Cost of Living Adjustments will end on the earliest of:

 

  a.   the end of the Disability (see definition of Disability);

  b.   the end of a benefit period; or

  c.   Your 65th birthday.

 

If the computations end because of (a) or (b) above, benefit amounts will revert
to those shown in the Policy Schedule. Benefits payable for the first 12 months
of a new Disability will not include a Cost of Living Adjustment. A new first
Index Month and Review Date will apply to each new Disability that lasts more
than 12 months.

 

If the computations end because of (c) above and if any benefits continue to be
payable after that date for a Disability that started before Your 64th birthday,
We will apply to those benefits the Benefit Factor that last applied before Your
65th birthday.

 

We will compute a Benefit Factor on the first Review Date for a Disability that
starts between Your 64th and 65th birthdays. This factor will continue to apply
to any benefits paid during that Disability.

 

 

600-COLA

[Graphic: Optional Income Series Benefits]

 

35



--------------------------------------------------------------------------------

If monthly benefits(s) have increased during disability through COLA, after the
customer returns to work, he or she can increase coverage to the level achieved
through the last COLA adjustment.

 

 

—>






















  

QUALIFIED RIGHT TO INCREASE TOTAL DISABILITY MONTHLY AMOUNT TO ADJUSTED AMOUNT

You may increase benefits when You return to active and gainful full-time work
after the end of a Disability during which Cost of Living Adjustments were made.
You may increase to the amount of the Adjusted Total Disability Monthly Amount
(less any SIS Benefit if included) or Adjusted Catastrophic Disability Monthly
Amount whatever applies to Your Disability which was used to determine the last
monthly claim payment, if:

 

1.  You have not reached Your 60th birthday on the date You elect the increase;
and

2.  within 90 days after the Disability ends, You make application to use on a
form which We will furnish You upon request. On this form, You must confirm that
You are actively and gainfully employed full-time. Other evidence of
insurability will not be required.

 

The effective date of the increase will be the first of the month after We
approve Your application for the increase. The required additional premium must
be paid within 31 days of that date. Later premiums for the increase must be
paid as part of the renewal premiums for the policy.

 

The premium for the increase will be based on Your attained age at the time of
the increase. It will also be based on our table of premium rates then in
effect.

 

The increase in benefit will apply to new Disabilities which start after the
effective date of the increase.

 

If You do not elect and obtain this increase, the Total Disability Monthly
Amount will revert to the amount shown in the Policy Schedule for new
Disabilities.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

 

Chairman, President and Chief Executive Officer

 

 

600-COLA

 

 

 

36



--------------------------------------------------------------------------------

 

        

Future Income Option (FIO)

Optional Future Income (FIO) increases

Help coverage keep pace with income increases, by guaranteeing the right to
apply for increases in addition to Update increases, without medical
underwriting.

 

—>










  

FUTURE INCOME OPTION (FIO) RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

The increase available will be based on either of these earned income average
situations most advantageous to the customer.

 

—>














  

Earned Income means the greater of the average of Your Monthly Earnings:

 

1.  For the 12 months just prior to the date of Your request for an increase in
the Total Disability Monthly Amount; or

2.  For the fiscal year with the highest earnings of the last two fiscal years
prior to the date of Your request.

 

FIO Expiration Date is shown in the Policy Schedule.

 

FIO Option Date means each even numbered anniversary of the Effective Date that
occurs on or before the FIO Expiration Date. If an FIO Option Date does not
coincide with a renewal date for this Policy, the FIO Option Date will change to
coincide with the next renewal date thereafter.

 

Unit of Increase is an amount by which the Total Disability Monthly Amount can
be increased on an FIO Option Date. That amount is show in the Policy Schedule.
The maximum number of Units of Increase is also shown in the Policy Schedule.

 

BENEFIT

 

You may apply for up to one Unit of Increase as of any FIO Option Date. You may
apply for part of a Unit of Increase as of any FIO Option Date.

If one of the available increases is not used or if only part of it is used, the
customer can carry over the unused amount to the next FIO date.

 

—>








  

If all or part of a Unit of Increase is not used as of an FIO Option Date, You
may carry it over and apply for it on the next FIO Option Date, but You can not
carry it over beyond that FIO Option Date.

 

 

To use all or part of a carried-over Unit of Increase, You must also exercise
all of Your current Unit of Increase. The total number of Units of Increase
exercised can never exceed the maximum number of Units of Increase shown in the
Policy Schedule.

 

The customer can apply for a one-time extra unit of increase on any FIO date
before reaching the age of 42.

 

—>










  

On any FIO Option Date prior to age 42, You may also apply for up to one added
Unit of Increase if You are not Disabled and You exercise all of Your current
Unit of Increase. This added Unit of Increase may not be exercised more than
once.

 

 

If You qualify, We will increase Your Total Disability Monthly Amount by the
amount for which You apply.

 

 

600-FIO

[Graphic: Optional Income Series Benefits]

 

37



--------------------------------------------------------------------------------

 

        

TO QUALIFY FOR AN INCREASE

        

You will qualify for an increase if at the time You apply:

        

1.  Your Earned Income is sufficient for an increase. This will be determined by
Our published underwriting rules and issue and participation limits in effect at
the time You apply; and

        

2.  The sum of all Your disability income coverage, after the increase, is not
more than the maximum coverage We offer to new applicants of Your class of risk.
This will be determined by Our published underwriting rules and issue and
participation limits in effect at the time You apply. The sum of Your disability
income coverage will be determined by adding up the benefits You would receive
from:

        

a.  Us;

        

b.  Any other insurer; and

        

c.  Any government agency.

To qualify for an increase, the customer submits only financial evidence that
earnings have increased. No medical qualification is required.

 

—>




  

We may require proof of Your Earned Income. This could include tax returns or
other proof that We may require.

 

APPLICATION FOR AN INCREASE

        

You may apply for an increase as of any FIO Option Date.

 

You may apply for no more than one Unit of Increase during any continuing
Disability.

        

WHEN AN INCREASE IS EFFECTIVE

        

An increase in Your Total Disability Monthly Amount under this option will be
effective as of the applicable FIO Option Date; however, if Your application for
an increase in Your Total Disability Monthly Amount is dated within 31 days
after the FIO Option Date, then the effective date of an increase in Your Total
Disability Monthly Amount under this option will be effective as of the date of

The customer can apply for one unit of increase even while disabled. That
increase will apply to the benefit paid during any subsequent disability, but
not to the current period of disability.

 

—>

  

Your application. If the FIO Option Date upon which an increase is selected
occurs while you are Disabled, the increased Total Disability Monthly Amount
will only apply to a new and separate Disability.

      

THE PREMIUM

        

The premium for each increase will be at the rate for Your age on the applicable
FIO Option Date. To determine Your premium, We will use either:

        

1.  Your class of risk on the Effective Date of Your Policy; or

        

2.  Your class of risk on the effective date of the increase;

        

whichever is more favorable to You.

 

You must make the first payment of the premium for an increase to Our Home
Office. You must do this no later than 31 days after the FIO Option Date.

        

Also, if the premium for Your Policy is being waived on the FIO Option Date, You
will not have to pay the premium for the increase until the premium for Your
Policy becomes payable again.

 

 

600-FIO

 

38



--------------------------------------------------------------------------------

 

TERMINATION

 

This rider will end:

 

  1.   On the FIO Expiration Date;

  2.   When the total of all increases in the Total Disability Monthy Amount
equals the value of the maximum Units of Increase shown in the Policy Schedule;

  3.   If the premium for Your Policy or this rider is not paid on time;

  4.   Upon Your written request to end this rider; or

  5.   On the date Your Policy terminates;

 

whichever happens first.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

Chairman, President and Chief Executive Officer

 

600-FIO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Graphic: Optional Income Series Benefits]

 

39



--------------------------------------------------------------------------------

 

        

LTD Insurability

Optional LTD Insurability

 

Available to customers who have LTD at the time the individual income protection
policy is purchased. With this rider, if the individual later loses access to
LTD benefits, he or she can increase individual coverage without medical
evidence of insurability.

 

—>


















  

LTD INSURABILITY OPTION RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

Earned Income means the greater of the average of Your Monthly Earnings:

 

1.  For the 12 months just prior to the date of Your request for an increase in
the Total Disability Monthly Amount; or

2.  For the fiscal year with the highest earnings of the last two fiscal years
prior to the date of Your request.

 

LTD Expiration Date is shown in the Policy Schedule.

 

LTD Insurability Increase Amount is the amount by which the Total Disability
Monthly Amount can be increased during the LTD Insurability Option Period. That
amount is shown in the Policy Schedule.

This rider can be exercised if access to LTD is lost due to a job change or
because the employer’s plan is reduced or terminated without replacement.

 

—>












  

LTD Insurability Option Date means:

 

 

1.  The date Your employment relationship ends with an employer that has a group
long term disability in force under which You are covered at the time Your
employment terminates; or

2.  The date on which the group long term disability plan terminates or is
reduced with no intention of its subsequent equivalent replacement.

 

LTD Insurability Option Period means the 90 day period that begins on the LTD
Insurability Option Date.

 

BENEFITS

 

This rider can be exercised even if access to LTD is lost during a disability.
The increased individual coverage will apply to the individual policy benefit
paid during any subsequent disability, but not to the current period of
disability.

 

—>




  

During the LTD Insurability Option Period, You have the right to increase Your
Total Disability Monthly Amount. If an LTD Insurability Option Date occurs
during a Disability, You may apply for an increase to Your Total Disability
Monthly Amount. You may apply to increase Your Total Disability Monthly Amount
by all or part of the LTD Insurability Increase Amount shown in the Policy
Schedule. If We approve Your application for an increase, the increased Total
Disability Monthly Amount will apply only to a new and separate Disability.

 

600-TL

 

 

 

 

 

 

40



--------------------------------------------------------------------------------

 

        

TO QUALIFY FOR AN INCREASE

 

The ability to increase the individual benefit will depend on the customer
meeting Unum’s income requirements and on the maximum coverage available to new
applicants in his or her risk class. We may require proof of income, even though
no medical qualification will be required.

 

—>
















  

You will qualify for an increase if at the time You apply:

 

1.  Your Earned Income is sufficient for an increase. This will be determined by
Our published underwriting rules and issue and participation limits in effect at
the time You apply; and

2.  The sum of all Your disability income coverage, after the increase, is not
more than the maximum coverage We offer to new applicants of Your class of risk.
This will be determined by Our published underwriting rules and issue and
participation limits in effect at the time You apply. The sum of Your disability
income coverage will be determined by adding up the benefits You would receive
from:

 

a.  Us;

b.  Any other insurer; and

c.  Any government agency.

 

We may require proof of Your Earned Income. This could include tax returns or
other proof that We may require.

 

WHEN AN INCREASE IS EFFECTIVE

 

An increase in Your Total Disability Monthly Amount under this option will be
effective as of LTD Insurability Option Date. However, if Your application for
an increase in Your Total Disability Monthly Amount is dated within 31 days
after the LTD Insurability Option Date, then the effective date of an increase
in Your Total Disability Monthly Amount under this option will be effective as
of the date of Your application. If the LTD Insurability Option Date upon which
an increase is elected occurs while You are Disabled, the increased Total
Disability Monthly Amount will only apply to a new and separate Disability.

 

THE PREMIUM

 

The new premium after an increase will depend either on the customer’s risk
class when the original individual coverage became effective or on the
customer’s risk class when the increase became effective–whichever is more
advantageous for the individual.

 

—>










  

The premium for each increase will be at the rate for Your age on the LTD
Insurability Option Date. To determine Your premium, We will use either:

 

1.  Your class of risk on the Effective Date of Your Policy; or

2.  Your class of risk on the effective date of the increase;

 

whichever is more favorable to You.

 

You must make the first payment of the premium for an increase to Our Home
Office. You must do this no later than 31 days after the LTD Insurability Option
Date.

 

Also, if the premium for Your Policy is being waived, You will not have to pay
the premium for the increase until the premium for Your Policy becomes payable
again.

[Graphic: Optional Income Series Benefits]

 

41



--------------------------------------------------------------------------------

 

TERMINATION

 

This rider will end:

 

  1.   On the LTD Expiration Date;

  2.   When the total of Your increases under this rider equals the LTD
Insurability Increase Amount;

  3.   If the premium for Your Policy or this rider is not paid on time;

  4.   Upon Your written request to end this rider; or

  5.   On the date Your Policy terminates;

 

  whichever   happens first.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]        

 

Chairman, President and Chief Executive Officer

 

 

42



--------------------------------------------------------------------------------

                   

Option To Increase Lifetime Continuation

Optional Lifetime Continuation Increase (LCOI)

 

Available at the time of the original application for income protection, this
rider allows the customer to purchase a higher long-term care (LTC) benefit when
income protection is exchanged for LTC insurance. No evidence of insurability
will be required at the time of the exchange.

 

—>














  

LIFETIME CONTINUATION OPTION INCREASE (LCOI) RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

DEFINITIONS

 

As used in this rider:

 

LCOI Option Date means the date You exchange Your Policy for a Long Term Care
Policy under the Lifetime Continuation Option.

The LTC benefit available through the base policy Lifetime Continuation benefit
exchange is $3,000 per month. This rider allows the customer to increase the LTC
benefit above that level. The amount of increase purchased is shown in the
Policy Schedule (page 6 of this specimen).

 

—>
































  

LCOI Option Amount is the maximum amount by which You can increase the Long Term
Care Benefit Amount on the LCOI Option Date. It is shown in the Policy Schedule.

 

Long Term Care Benefit Amount is the benefit amount We will issue to You under
the Lifetime Continuation Option provision. It is shown in the Policy Schedule.

 

BENEFITS

 

On the LCOI Option Date, You may increase the Long Term Care Benefit Amount up
to the full LCOI Amount, without submitting evidence of insurability. In no
event will We increase the Long Term Care Benefit Amount by more than the LCOI
Amount.

 

PREMIUM

 

The premium for the LCOI Amount will be at the rate for Your age on the Option
Date.

 

TERMINATION

 

This rider will end:

 

1.  When You exchange Your Policy for a Long Term Care Policy under the Lifetime
Continuation Option Benefit;

2.  If the premium for Your Policy or this option is not paid on time;

3.  Upon Your written request to end this option; or

4.  On the date Your Policy terminates;

 

whichever happens first.

 

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

Chairman, President and Chief Executive Officer

 

600-LCOI

 

Availability varies by state for this option. Not available in WA and CT. See
your Unum marketing consultant for details that apply in your area.

 

[Graphic: Optional Income Series Benefits]

 

43



--------------------------------------------------------------------------------

        

Additional Monthly Indemnity (AMI)

Optional Additional Monthly Indemnity (AMI)

 

Adds flexibility to the individual coverage by allowing the customer to set up
part of his or her total benefit with a different Elimination Period or Benefit
Period, so that the policy benefits can coordinate with benefits payable from
other sources.

 

 

 

—>




























  

ADDITIONAL MONTHLY INDEMNITY RIDER

 

This rider is a part of Your Policy to which it is attached. This benefit is
subject to the terms and conditions of this rider and the rest of the Policy.
All provisions of Your Policy apply to this rider and remain the same except
where We change them by this rider.

 

This rider is effective on the Effective Date of Your Policy or the Rider
Effective Date, whichever is later.

 

Your Policy is amended by adding or changing the following provisions:

 

BENEFITS

 

If You become Totally Disabled after the Rider Effective Date, We will pay
benefits as follows:

 

1.  Benefits start to accrue on the day of Total Disability following the
Elimination Period.

 

2.  The Total Disability Monthly Amount shown in this rider will be paid for as
long as Your Total Disability continues, but not beyond the Maximum Benefit
Period for Total Disability also shown in this rider.

 

These benefits are payable in addition to the other benefits provided by Your
Policy.

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

 

[SIGNATURE]

 

Chairman, President and Chief Executive Officer

 

 

600-AMI

 

44



--------------------------------------------------------------------------------

 

[UNUM LOGO]

 

Coverage described in this booklet underwritten by

UnumProvident Corporation subsidiary:

 

Provident Life and Accident Insurance Company

1 Fountain Square, Chattanooga, TN 37402

 

www.unum.com

 

Unum is the marketing brand of UnumProvident Corporation.

©2000 UnumProvident Corporation. Unum®, the lighthouse logo,

and “Protecting everything you work for®” are registered trademarks

of UnumProvident Corporation. All rights reserved.

 

 

A-32402 (8-00)



--------------------------------------------------------------------------------

 

Agency/Broker: 010306-0033

PATRICK LEE TRAMMELL

 

C O V E R A G E    S U M M A R Y

 

Insured: RONALD V CONGEMI

 

Date of Birth: 03/03/47 (54)

Risk No: 00121465

 

Social Security No: xxx-xx-xxxx

CONCORD EFS INC

   

Net Discounted Premiums:

   

$13,773.11 (Annual)

 

Policy Number: 06-5880448

$7,162.02 (Semi-annual)

 

Policy Form: 600

$3,581.00 (Quarterly)

 

Effective Date: December 1, 2001

$1,191.37 (Monthly)

 

Class: A1 Smoker

   

Premium Term: Annual

   

State App Signed: TN

*00G0105880448003023*

   

PLAN

  

BENEFIT AMOUNT

    

ELIMINATION PERIOD

(Days)

    

BENEFIT PERIOD

    

 
 

TERM
PREMIUM

ADL-CAT

  

$  8,000

    

90

    

65-65/2A

    

$

480.80

BASIC

  

$15,000

    

90

    

65-65/2A

    

$

11,319.01

SELECT

                           

CHOICE

                           

COLA/CPI

                       

$

1,933.30

LC

                       

$

.00

                  

POL FEE

    

$

40.00

                  

TOTAL

    

$

13,773.11

 

S P E C I A L    N O T E S

 

Issued With Exclusion:

  

Reconsider Date:

    

XX9-SEE 1330 Page

  

12/06/02

    

Issued Sub-standard

         

Issued with Amendment Forms

         

1251-COV  , 1251-INC  , 1251-AM  , 1251-AMCO

         

Policy rewrite from:

       

BACK EXCLUSION

06-400-5247428 dated September 1, 2000

         

06-400-5247673 dated September 1, 2000

         

 



--------------------------------------------------------------------------------

 

Agency/Broker: 010306-0033

PATRICK LEE TRAMMELL

 

C O V E R A G E    S U M M A R Y

 

Insured: EDWARD T HASLAM

 

Date of Birth: 01/31/53 (48)

Risk No: 00121465

 

Social Security No: xxx-xx-xxxx

CONCORD EFS INC

   

Net Discounted Premiums:

   

$5,272.60 (Annual)

 

Policy Number: 06-5880450

$2,741.75 (Semi-annual)

 

Policy Form: 600

$1,370.88 (Quarterly)

 

Effective Date: December 1, 2001

$456.08 (Monthly)

 

Class: A1 Nonsmoker

   

Premium Term: Annual

   

State App Signed: TN

*00G0105880450002939*

   

 

 

PLAN

  

BENEFIT AMOUNT

  

ELIMINATION PERIOD

(Days)

  

BENEFIT PERIOD

  

 
 

TERM
PREMIUM

ADL-CAT

  

$8,000

  

90

  

5-5/2A

  

$

340.29

BASIC

  

$9,667

  

90

  

5-5/2A

  

$

4,932.32

SELECT

                     

CHOICE

                     

LC

                 

$

.00

              

POL FEE

  

$

.00

              

TOTAL

  

$

5,272.61

 

 

S P E C I A L    N O T E S

 

Issued as Special Class

 

SPECIAL CLASS %-30% RECONSIDER DATE-PERM

Issued With Exclusion:

 

Reconsider Date:

    

RJ0-SINUSITIS

 

PERM

    

See Policy Schedule for Waiver wording

        

Issued Sub-standard

        

Issued with Amendment Forms

        

    1251-COV, 1251-INC , 1251-AMCO

        

 



--------------------------------------------------------------------------------

Agency/Broker: 010306-0033

PATRICK LEE TRAMMELL

 

C O V E R A G E    S U M M A R Y

 

Insured: DAN M PALMER

 

Date of Birth: 02/28/43 (58)

Risk No: 00121465

 

Social Security No: xxx-xx-xxxx

CONCORD EFS INC

         

Net Discounted Premiums:

   

$11,892.47 (Annual)

 

Policy Number: 06-5880445

$  6,184.09 (Semi-annual)

 

Policy Form: 600

$  3,092.04 (Quarterly)

 

Effective Date: December 1, 2001

$  1,028.70 (Monthly)

 

Class: A1 Nonsmoker

   

Premium Term: Annual

   

State App Signed: TN

 

PLAN

  

BENEFIT AMOUNT

    

ELIMINATION PERIOD

(Days)

    

BENEFIT PERIOD

    

 
 

TERM
PREMIUM

ADL-CAT

  

$ 8,000

    

90

    

65-65/2A

    

$

470.40

BASIC

  

$15,000

    

90

    

65-65/2A

    

$

10,311.59

SELECT

                           

CHOICE

                           

COLA/CPI

                       

$

1,070.48

LC

                       

$

.00

                  

POL-FEE

    

$

40.00

                  

TOTAL

    

$

11,892.47

 

S P E C I A L    N O T E S

 

Issued Standard

 

Issued with Amendment Forms

    1251-INC , 1251-AMCO

 



--------------------------------------------------------------------------------

 

Agency/Broker: 010306-0033

PATRICK LEE TRAMMELL

 

C O V E R A G E    S U M M A R Y

 

Insured: CHRIS RECKERT

 

Date of Birth: 10/31/62 (38)

Risk No: 00121465

 

Social Security No: xxx-xx-xxxx

CONCORD EFS INC

         

Net Discounted Premiums:

   

$2,462.17 (Annual)

 

Policy Number: 06-5880444

$1,280.33 (Semi-annual)

 

Policy Form: 600

$640.16 (Quarterly)

 

Effective Date: December 1, 2001

$212.98 (Monthly)

 

Class: A1 Nonsmoker

   

Premium Term: Annual

   

State App Signed: TN

 

PLAN

  

BENEFIT AMOUNT

    

ELIMINATION PERIOD

(Days)

    

BENEFIT PERIOD

    

 
 

TERM
PREMIUM

ADL-CAT

  

$5,208

    

90

    

65-65/2A

    

$

117.90

BASIC

  

$5,625

    

90

    

65-65/2A

    

$

1,754.53

SELECT

                           

CHOICE

                           

COLA/CPI

                       

$

549.74

LC

                       

$

.00

                  

POL FEE

    

$

40.00

                  

TOTAL

    

$

2,462.17

 

S P E C I A L    N O T E S

 

Issued Not as Applied For

 

Issued with Amendment Forms

    1251-INC , 1251-AMCO

 